           Case 2:18-cv-01911-APG-GWF Document 10 Filed 10/25/18 Page 1 of 2




     S. BRENT VOGEL
1    Nevada Bar No. 6858
     Brent.Vogel@lewisbrisbois.com
2    JOHN M. ORR
     Nevada Bar No. 14251
3    John.Orr@lewisbrisbois.com
4    LEWIS BRISBOIS BISGAARD & SMITH LLP
     6385 S. Rainbow Boulevard, Suite 600
5    Las Vegas, Nevada 89118
     TEL: 702.893.3383
6    FAX: 702.893.3789
     Attorneys for CCS
7
8
9
10
11                             UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
12
13   ROSEN MARIANO, An individual,                  Case No.: 2:18-cv-01911-APG-GWF
14                               Plaintiff,
15   vs.                                            STIPULATION AND ORDER FOR
                                                    EXTENSION OF TIME TO FILE
16   THE CITY OF LAS VEGAS, a political             RESPONSIVE PLEADING TO
     subdivision of the State of Nevada,            PLAINTIFF’S COMPLAINT (FIRST
17   CORRECTIONAL HEALTHCARE                        REQUEST)
18   COMPANIES, INC., A Foreign Corporation,
     CORRECT CARE SOLUTIONS LLC, A
19   Foreign Limited Liability Company,
     MICHELLE FREEMAN, Chief of Detention
20
     Enforcement for the City of Las Vegas,
21   CORRECTION OFFICER DOE 1-10,
     HEALTCH CARE WORKER DOES 11-20,
22   DOES 21-99 inclusive, ROE
     CORTPORATIONS 100-199, inclusive,
23
24
                                 Defendants.
25
26          IT IS HEREBY STIPULATED between Plaintiff ROSEN MARIANO, by and through
27
     his counsel of record, Jeffrey Galliher, Esq., and Keith E. Galliher, Esq. of The Galliher Law
28
     4821-4839-5129.1                              1
           Case 2:18-cv-01911-APG-GWF Document 10 Filed 10/25/18 Page 2 of 2




1    Firm and and Defendant CORRECT CARE SOLUTIONS, LLC, by and through its counsel of
2    record, S. Brent Vogel, Esq., and John M. Orr, Esq., of the law frim Lewis Brisbois Bisgaard &
3    Smith, LLP, pursuant to LR 6-1, 6-2, and 7-1, that the time for Defendant Correct Care
4    Solutions, LLC to file a responsive pleading to Plaintiff’s Complaint [#1], on file herein, is
5    hereby extended up to and including November 9, 2018. The stipulation is entered to allow
6
     counsel sufficient time to consult with Defendant Correct Care Solutions, LLC and investigate
7
     the allegations of the Complaint prior to filing a responsive pleading.
8
            This stipulation is made in good faith and not for the purpose of delay. Defendant
9
     Correct Care Solutions, LLC is not disputing service of process. This is the first extension of
10
     time requested by counsel for filing Defendant Correct Care Solutions, LLC’s responsive
11
     pleading to Plaintiff’s Complaint.
12
13
     Dated this    day of October, 2018.                  Dated this   day of October, 2018.
14
     By: __/s/Keith E. Galliher ________                  By: __/s/John M. Orr______________
15   Keith E. Galliher, Jr., Esq.                         S. Brent Vogel, Esq.
16   Nevada Bar No.220                                    Nevada Bar No. 6858
     Jeffrey L. Galliher, Esq.                            John M. Orr, Esq.
17   Nevada Bar No. 8078                                  Nevada Bar No. 14251
     THE GALLIHER LAW FIRM                                LEWIS BRISBOIS BISGAARD & SMITH
18   1850 E. Sahara Avenue, Suite 107                     6385 S. Rainbow Blvd., Suite 600
19   Las Vegas, Nevada 89104                              Las Vegas, Nevada 89118
     Attorneys for Plaintiff                              Attorneys for Correct Care Solutions, LLC
20
21
22                                                 ORDER

23          IT IS SO ORDERED.
24                   10-26-2018
            Dated: __________________________
25
26
27
                                                  U. S. DISTRICT
                                                  UNITED   STATESCOURT JUDGE JUDGE
                                                                  MAGISTRATE
28
     4821-4839-5129.1                                 2
